

PARK NATIONAL CORPORATION
2017 LONG-TERM INCENTIVE PLAN FOR EMPLOYEES




Performance-Based Restricted Stock Unit Award Agreement
This Performance-Based Restricted Stock Unit Award Agreement (this “Agreement”)
is made effective as of _______________, 20__ (the “Grant Date”) by and between
Park National Corporation (the “Company”) and
___________________________________ (the “Participant” or “you”). Capitalized
terms not defined in this Agreement have the meanings given to them in the Plan
(as defined below).
1.
Grant of Performance-Based Restricted Stock Units

The Company hereby grants to you an award of _____ Performance-Based Restricted
Stock Units (the “PBRSUs” or the “Maximum Award”), subject to the terms and
conditions described in the Park National Corporation 2017 Long-Term Incentive
Plan for Employees (the “Plan”) and this Agreement.
2.
Restrictions on Vesting and Distribution

Your PBRSUs will be earned and settled or, in the alternative, forfeited
depending on whether the applicable terms and conditions set forth in this
Agreement have been met. For purposes of this Agreement, the “Performance
Period” means the period beginning on January 1, 201__ and ending on December
31, 202__, and the “Performance Date” means the last day of the Performance
Period. Except as otherwise provided in Section 3, Section 4 or Section 5 of
this Agreement:
(A)
Performance-Based Criteria for Vesting:

(i)
All PBRSUs granted to you pursuant to this Agreement will be forfeited on the
Performance Date if the Company’s consolidated net income for each fiscal year
during the Performance Period has not equaled or exceeded the aggregate amount
of: (a) all cash dividends declared and paid during such fiscal year; plus
(b) 10% of the amount determined under Section 2(A)(i)(a) of this Agreement, in
each case as certified by the Committee; and

(ii)
A percentage of the Maximum Award/PBRSUs as set forth in the table below
(interpolated on a straight line basis for percentiles between those
specifically identified in such table) will be earned on the Performance Date
based on the Company’s cumulative return on average assets for the Performance
Period as compared to the cumulative return on average assets results for the
Performance Period for the $3 billion to $10 billion Peer Group (the “Peer
Group”), in each case as determined and certified by the Committee (the date of
such determination and certification by the Committee being the “Certification
Date” for purposes of this Agreement):



-1-

--------------------------------------------------------------------------------




Cumulative Return on Average Assets of the Company as compared to Cumulative
Return on Average Assets Results of Peer Group
Percentage of Maximum Award/Number
PBRSUs Earned
Less than the 50th percentile of Peer Group
0%
Equal to the 50th percentile of Peer Group 
[Represents the Minimum/Target Award which may be earned]
66-2/3% 
[___ PRBSUs]
Equal to or greater than the 80th percentile of Peer Group [Represents the
Maximum Award which may be earned]
100% 
[___ PBRSUs]

(B)
Service-Based Vesting Requirements:

(i)
On the Certification Date, one-half of any PBRSUs that were earned on the
Performance Date, pursuant to the criteria set forth in Section 2(A) of this
Agreement, will vest if you are still employed by the Company or one of the
Affiliates of the Company on such Certification Date; and

(ii)
On the first anniversary of the Certification Date, one-half of any PBRSUs that
were earned on the Performance Date, pursuant to the criteria set forth in
Section 2(A) of this Agreement, will vest if you are still employed by the
Company or one of the Affiliates of the Company on such first anniversary of the
Certification Date.

3.
Effect of Termination of Employment

(A)
Termination of Employment Due to Death, Disability or Retirement: For purposes
of this Agreement, “Retirement” means “normal retirement” or “early retirement,”
as each term is defined in the Park National Corporation Deferred Benefit
Pension Plan.

(i)
During Performance Period. If the Participant dies or terminates employment with
the Company and each of the Affiliates of the Company due to Disability or
Retirement at any time during the Performance Period, if the applicable
performance-based criteria for vesting specified in Section 2(A) of this
Agreement have been met, a pro-rated portion of the PBRSUs granted to the
Participant pursuant to this Agreement will vest on the Performance Date, which
pro-rated portion will be equal to the product of: (a) the number of PBRSUs that
would have been earned on the Performance Date based on the actual level of
achievement for the Performance Period with respect to the performance-based
criteria for vesting specified in Section 2(A) of this Agreement; multiplied by
(b) the quotient of the number of full calendar months which have lapsed between
the Grant Date and the date of the Participant’s death or the date of the
Participant’s actual termination of



-2-

--------------------------------------------------------------------------------




employment with the Company and each of the Affiliates of the Company due to
Disability or Retirement, as appropriate, divided by the number of months in the
Performance Period.
(ii)
After Performance Period. If the Participant dies or terminates employment with
the Company and each of the Affiliates of the Company due to Disability or
Retirement after the Performance Period has ended but before the service-based
vesting requirements specified for the PBRSUs in Section 2(B) of this Agreement
have been satisfied, all unvested PBRSUs granted to the Participant pursuant to
this Agreement which remain outstanding as of the date of the Participant’s
death or termination of employment with the Company and each of the Affiliates
of the Company due to Disability or Retirement will immediately vest.

(iii)
The PBRSUs which vest pursuant to this Section 3(A) will be settled in the form
contemplated in Section 5, which settlement will be effective as contemplated in
Section 5.

(B)
Termination of Employment for Cause: If the Participant’s employment with the
Company and each of the Affiliates of the Company is terminated for Cause, all
unvested PBRSUs granted to the Participant pursuant to this Agreement will be
immediately forfeited.

(C)
Termination of Employment for any Reason Other than Death, Disability,
Retirement or for Cause. If the Participant’s employment with the Company and
each of the Affiliates of the Company terminates for any reason other than due
to the Participant’s death, Disability or Retirement or for Cause, all unvested
PBRSUs granted to the Participant pursuant to this Agreement will be immediately
forfeited.

4.
Effect of Change in Control

Notwithstanding the provisions of Section 2(A) and Section 2(B) of this
Agreement, in the event of a Change in Control, the Participant will immediately
vest in all unvested PBRSUs as though the cumulative return on average assets of
the Company as compared to the cumulative return on average assets results of
the Peer Group had been achieved at the level of achievement (i.e., the
percentile of the Peer Group) which would have been achieved if the Performance
Period for purposes of Section 2(A) of this Agreement had begun on January 1,
201__ and ended on December 31 of the fiscal year most recently completed prior
to the Change in Control; provided, however, that the other performance-based
criteria for vesting set forth in Section 2(A) of this Agreement must have been
satisfied as of the date of the Change in Control. The Committee shall determine
and certify the level of achievement for purposes of this Section 4. The PBRSUs
which vest pursuant to this Section 4 will be settled in the form contemplated
in Section 6 of this Agreement, which settlement will be effective as of the
date of the Change in Control.


-3-

--------------------------------------------------------------------------------




5.    Forfeiture Events
(A)
The PBRSUs granted pursuant to this Agreement and any Common Shares delivered
pursuant to this Agreement shall be subject to the following additional
forfeiture conditions, to which the Participant, by accepting the grant of
PBRSUs pursuant to this Agreement, agrees. If any of the events specified in
Section 5(B)(i), Section 5(B)(ii), Section 5(B)(iii), Section 5(B)(iv) or
Section 5(B)(v) of this Agreement occurs (a “Forfeiture Event”), the following
forfeitures shall result:

(i)
the PBRSUs and any related Dividend Credit Amount not then vested or settled
will be immediately forfeited and canceled upon the occurrence of the Forfeiture
Event; and

(ii)
the Participant will be obligated to forfeit to the Company, within five (5)
business days after demand is made therefor by the Company, (I) all Common
Shares and any cash in lieu of a fractional Common Share which the Participant
received upon settlement of any PBRSUs subject to this Agreement during the
twelve-month period immediately preceding the earlier of (a) the termination of
the Participant’s employment with the Company and each of the Affiliates of the
Company or (b) the occurrence of the Forfeiture Event (which forfeiture shall
exclude any Common Shares which had been withheld by the Company or an Affiliate
of the Company in order to satisfy the Participant’s tax withholding obligations
as contemplated by Section 7(C) of this Agreement); and (II) all cash paid to
the Participant in respect of the Dividend Credit Amount related to any PBRSUs
settled pursuant to the terms of this Agreement during the twelve-month period
immediately preceding the earlier of (a) the termination of the Participant’s
employment with the Company and each of the Affiliates of the Company or (b) the
occurrence of the Forfeiture Event.

(B)
The forfeitures specified in Section 5(A) of this Agreement will be triggered
upon the occurrence of any one of the following Forfeiture Events at any time
during the Participant’s employment with the Company or any Affiliate of the
Company, or during the twelve-month period following the termination of the
Participant’s employment with the Company and each of the Affiliates of the
Company:

(i)
the Participant, acting alone or with others, directly or indirectly,
(I) engages, either as (a) an employee, officer, employer, consultant, advisor
or director, or (b) as an owner, investor, partner or shareholder unless the
Participant’s interest in such capacity is insubstantial, in any business in an
area or region in which the Company or any Affiliate of the Company conducts
business at the date the event occurs, which is directly in competition with a
business then conducted by the Company or any Affiliate of the Company;
(II) induces any customer or supplier of the Company or any Affiliate of the
Company, with which the Company or any Affiliate of the Company has a business
relationship, to curtail, cancel, not renew or not continue his or her or its



-4-

--------------------------------------------------------------------------------




business with the Company or any Affiliate of the Company; or (III) induces, or
attempts to induce, any employee of or service provider to the Company or any
Affiliate of the Company to terminate such employment or service. Neither the
Company nor any Affiliate of the Company shall bear any responsibility for the
Participant’s tax consequences from any forfeiture pursuant to this Section 5.
The Committee shall, in its discretion, determine which lines of business the
Company and the Affiliates of the Company conduct on any particular date and
which third parties may reasonably be deemed to be in competition with the
Company or any Affiliate of the Company. For purposes of this Section 5(B)(i),
the Participant’s interest as a shareholder is insubstantial if it represents
beneficial ownership of less than one percent of the outstanding class of shares
of the entity, and the Participant’s interest as an owner, investor or partner
is insubstantial if it represents ownership, as determined by the Committee in
its discretion, of less than one percent of the outstanding equity of the
entity;
(ii)
the Participant discloses, uses, sells or otherwise transfers, except in the
course of employment with or other service to the Company or any Affiliate of
the Company, any confidential or proprietary information of the Company or any
Affiliate of the Company, including but not limited to information regarding the
Company’s or any Affiliate of the Company’s current and potential customers,
organization, employees, finances and methods of operations and investments, so
long as such information has not otherwise been disclosed to the public or is
not otherwise in the public domain (other than by the Participant’s breach of
this provision), except as required by law or pursuant to legal process, or the
Participant makes statements or representations, or otherwise communicates,
directly or indirectly, in writing, orally or otherwise, or takes any other
action which may, directly or indirectly, disparage or be damaging to the
Company or any of the Affiliates of the Company or their respective officers,
directors, employees, advisors, businesses or reputations, except as required by
law or pursuant to legal process;

(iii)
the Participant fails to cooperate with the Company or any Affiliate of the
Company in any way, including, without limitation, by making the Participant
available to testify on behalf of the Company or such Affiliate of the Company
in any action, suit or proceeding, whether civil, criminal, administrative or
investigative, or otherwise fails to assist the Company or any Affiliate of the
Company in any way, including, without limitation, in connection with any such
action, suit or proceeding by providing information and meeting and consulting
with members of management of, other representatives of, or counsel to, the
Company or such Affiliate of the Company, as reasonably requested;

(iv)
the Participant, alone or in conjunction with another person, (I) interferes
with or harms, or attempts to interfere with or harm, the relationship of the
Company or any Affiliate of the Company with any person who at any time



-5-

--------------------------------------------------------------------------------




was a customer or supplier of the Company or any Affiliate of the Company or
otherwise had a business relationship with the Company or any Affiliate of the
Company; or (II) hires, solicits for hire, aids in or facilitates the hiring of,
or causes to be hired, either as an employee, contractor or consultant, any
person who is then currently employed, or was employed at any time during the
six-month period prior thereto, as an employee, contractor or consultant of the
Company or any Affiliate of the Company; or
(v)
the Participant engages in activity while employed by the Company or any
Affiliate of the Company which would constitute Cause for the termination of the
Participant’s employment.

(C)
Despite the conditions set forth in this Section 5, the Participant is not
hereby prohibited from engaging in any activity set forth in Section 5(B) of
this Agreement, including but not limited to competition with the Company and
the Affiliates of the Company. Rather, the non-occurrence of the Forfeiture
Events set forth in Section 5(B) of this Agreement is a condition to the
Participant’s right to realize and retain value from the PBRSUs granted pursuant
to this Agreement, and the consequences under the Plan and this Agreement if the
Participant engages in an activity giving rise to any such Forfeiture Events are
the forfeitures specified in Section 5(A) of this Agreement and as otherwise
provided in this Agreement. The Company and the Participant shall not be
precluded by this provision or otherwise from entering into other agreements
concerning the subject matter of Section 5(A) and/or Section 5(B) of this
Agreement.

(D)
The Committee may, in its discretion, waive in whole or in part the Company’s
right to forfeiture by the Participant under this Section 5, but no such waiver
shall be effective unless evidenced by a writing signed by a duly authorized
officer of the Company.

(E)
In addition to the above, the Participant agrees that any of the conduct
described in Section 5(B)(i), Section 5(B)(ii) or Section 5(B)(iv) of this
Agreement would result in irreparable injury and damage to the Company for which
the Company would have no adequate remedy at law. The Participant agrees that in
the event of such occurrence or any threat thereof, the Company shall be
entitled to an immediate injunction and restraining order to prevent such
conduct and threatened conduct and/or continued conduct by the Participant
and/or any and all persons and/or entities acting for and/or with the
Participant, and without having to prove damages and to all costs and expenses
incurred by the Company in seeking to enforce the Company’s rights under this
Agreement. These remedies are in addition to any other remedies to which the
Company may be entitled at law or in equity. The Participant agrees that the
covenants of the Participant contained in Section 5(B) of this Agreement are
reasonable.

6.
Settlement of the Performance-Based Restricted Stock Units

If all applicable terms and conditions of this Agreement have been satisfied,
subject to the provisions of Section 4, Section 5 and Section 7(C) of this
Agreement, each PBRSU which


-6-

--------------------------------------------------------------------------------




has vested will be settled in the form of one Common Share within sixty (60)
days following the date all vesting requirements with respect to the PBRSU have
been satisfied; provided, however, that in lieu of a fractional Common Share,
the Participant will receive a cash payment equal to the Fair Market Value of
such fractional Common Share as of the date on which all vesting requirements
with respect to the PBRSU have been satisfied.
7.
Other Rules Affecting the Performance-Based Restricted Stock Units

(A)
No Voting Rights Before Vesting. In no event will the Participant have any
voting rights with respect to the Common Shares underlying the PBRSUs granted
pursuant to this Agreement prior to the settlement of such PBRSUs.

(B)
Dividend Equivalent Rights. If a cash dividend is declared and paid with respect
to the Common Shares underlying the PBRSUs granted pursuant to this Agreement,
the Participant will be deemed to have been credited with a cash amount equal to
the product of (i) the number of PBRSUs that have not been settled or forfeited
as of both the dividend declaration date and the dividend payment date,
multiplied by (ii) the amount of the cash dividend declared and paid with
respect to each outstanding Common Share of the Company. Such deemed credited
amount of cash (the “Dividend Credit Amount”) will be subject to the same terms
and conditions, including all vesting requirements set forth in this Agreement,
as the related PBRSUs and such Dividend Credit Amount will vest and, subject to
the provisions of Section 5 and Section 7(C) of this Agreement, be settled in
the form of payment of the Dividend Credit Amount in cash if, when and to the
extent the related PBRSUs vest and are settled. In the event a PBRSU is
forfeited, the related Dividend Credit Amount will also be immediately
forfeited.

(C)
Tax Withholding. The Company or an Affiliate of the Company, as applicable, has
the power and right to deduct, withhold or collect any amount required by law or
regulation to be withheld with respect to any taxable event arising with respect
to the PBRSUs and any related Dividend Credit Amount as permitted by the Plan.
Unless otherwise specifically permitted by the Committee, the applicable
withholding requirement will be satisfied with respect to the PBRSUs (but not
with respect to the related Dividend Credit Amount unless agreed to by the
Committee and the Participant) by having the Company or an Affiliate of the
Company, as applicable, withhold Common Shares having a Fair Market Value on the
date the tax is to be determined equal to the minimum statutory total tax that
could be imposed on the transaction, or such higher withholding elected by the
Participant provided that such higher withholding would not have a negative
accounting impact for the Company or an Affiliate of the Company; provided that
the Common Shares to be withheld would otherwise be distributable to the
Participant in respect of the related PBRSUs at the time of the withholding and
the Participant has a vested right to distribution of such Common Shares at such
time.

(D)
Limitations on Assignment or Transfer of Performance-Based Restricted Stock
Units. The PBRSUs granted pursuant to this Agreement may not be sold,
transferred,



-7-

--------------------------------------------------------------------------------




pledged, assigned or otherwise alienated or hypothecated, except by will or the
laws of descent and distribution; provided, however, that the Committee may
allow you to place your PBRSUs and any right you may have to payment of the
related Dividend Credit Amount into a trust established for your benefit or the
benefit of your family.
8.
Restrictions on Resale or Other Similar Disposition of Common Shares Received
Upon Settlement of the Performance-Based Restricted Stock Units

(A)
The Participant hereby acknowledges and agrees that, subject to the provisions
of Section 7(C) of this Agreement, none of the Common Shares received upon
settlement of the PBRSUs may be sold, transferred, assigned or otherwise
similarly disposed of by the Participant to any person for a period of five (5)
years after the date of settlement; provided, however, that this restriction
will not apply in the event of the settlement of the PBRSUs following the death,
Disability or Retirement of the Participant or following a Change in Control. In
addition, if following the settlement of the PBRSUs, the Participant
subsequently terminates employment with the Company and each of the Affiliates
of the Company by reason of death, Disability or Retirement, the restrictions of
this Section 8 will immediately cease to apply.

(B)
The Participant acknowledges and agrees that the Company will cause each share
certificate evidencing, or other form of evidence of ownership of, the Common
Shares received upon settlement of the PBRSUs to bear, to the extent
practicable, an appropriate legend reflecting the terms of this Section 8, which
legend may be in the following or any other appropriate form:

“Restrictions on the right to transfer the common shares evidenced by this
certificate (the “Common Shares”) are set forth in a written Performance-Based
Restricted Stock Unit Award Agreement, dated ___________, 20__, to which Park
National Corporation (the “Company”) and ___________________________ [Name of
Participant] are parties. The Company will mail to the recordholder of the
Common Shares a copy of said Performance-Based Restricted Stock Unit Award
Agreement, without charge, within five days after receipt of a written request
therefor.”
9.
Miscellaneous

(A)
Amendment. This Agreement may be amended by a written agreement signed by both
parties to this Agreement; provided, however, that the Company may amend this
Agreement to the extent necessary to comply with any applicable law or
regulation without your consent or any additional consideration, even if any
such amendment eliminates, restricts or reduces your rights under this
Agreement.

(B)
Other Terms and Conditions. Your PBRSUs are subject to the terms and conditions
described in this Agreement and the Plan, which is incorporated



-8-

--------------------------------------------------------------------------------




by reference into and made a part of this Agreement. No agreement or
representations, express or implied, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement or the Plan. In the event of a conflict between the terms of the Plan
and the terms of this Agreement, the terms of the Plan will govern. The
Committee has sole responsibility of interpreting the Plan and this Agreement,
and its determination of the meaning of any provision in the Plan or this
Agreement shall be binding.
(C)
Captions. The captions contained in this Agreement are included only for
convenience of reference and do not define, limit, explain or modify this
Agreement or its interpretation, construction or meaning and are in no way to be
construed as a part of this Agreement.

(D)
Severability. In the event that any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included.

(E)
Successors and Assigns. This Agreement shall be binding upon all successors and
assigns of the Company.

(F)
Signature in Counterparts. This Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

[Remainder of page intentionally left blank; signature page follows]


-9-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Participant has executed this Agreement, and the Company
has caused this Agreement to be executed by its duly authorized officer, to be
effective as of the Grant Date.
Company:


PARK NATIONAL CORPORATION,
an Ohio corporation
 
Participant:
 
 
 
 
 
 
 
 
 
By:
 
[Name of Participant]
 
 
 
Title:
 
 
 
 
Street Address
 
 
 
 
 
 
 
 
City, State, and Zip Code
 
 
 
 
 
 
Date:
 
Date:









-10-